U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 August 31, 2007 Via EDGAR Transmission U.S. Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C.20549 Re:Hotchkis and Wiley Funds File Nos.333-68740 and 811-10487 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, Hotchkis and Wiley Funds (the “Trust”) hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated August29,2007, and filed electronically as Post-Effective Amendment No. 13 to the Trust’s Registration Statement on Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
